Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160790(51)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  REID COWAN,                                                                                          Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                         Justices
                                                                    SC: 160790
  v                                                                 COA: 345602
                                                                    Ct of Claims: 17-000091-NM
  STATE OF MICHIGAN, DEPARTMENT OF
  CORRECTIONS,
            Defendants,
  and

  EDWARD BARBER,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the third motion of defendant-appellee to extend the
  time for filing his answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before April 20, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 23, 2020

                                                                               Clerk